Citation Nr: 0311817	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  94-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression.

4.  Entitlement to an increased initial rating for low back 
strain, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
November 1975 through March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for bilateral pes planus, 
hypertension, and depression.

In November 1995, the Board remanded these claims to the RO 
for further development.  In an October 1997 rating decision, 
the RO granted service connection for bilateral pes planus 
and assigned an initial disability rating of 10 percent.  The 
other issues currently on appeal remained denied.  A May 1998 
rating decision increased the initial rating for bilateral 
pes planus to 30 percent.  As this is not the full benefit 
sought on appeal, the issue remains before the Board.

The Board has determined that additional development is 
required with respect to the issues of entitlement to an 
increased initial rating for low back strain, currently 
evaluated as 10 percent disabling, and entitlement to service 
connection for bilateral hearing loss.  For this reason, 
these issues will be addressed in the remand following this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues addressed 
in this decision has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  The evidence of record reasonably shows that the symptoms 
of the veteran's bilateral pes planus more nearly approximate 
a "pronounced" condition.

3.  There is no current clinically substantiated diagnosis of 
hypertension of record.

4.  The evidence of record does not reasonably demonstrate 
that the veteran's current diagnosis of depression had its 
origins in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for bilateral pes planus are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2002).

3.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the claims addressed in 
this decision, and no further assistance is required in order 
to comply with the VA's statutory duty to assist him with the 
development of facts pertinent to these claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him VA examination addressing his disabilities.  There is no 
indication of additional relevant medical evidence that the 
RO has not obtained or attempted to obtain to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the VA 
informed him of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Bilateral Pes Planus

Factual Background

Service medical records indicate that the veteran was treated 
for foot pain on several occasions while on active duty for 
training.  An April 1992 Medical Board Evaluation examination 
report diagnosed the veteran with plantar fascitis.  A 
November 1992 Physical Evaluation Board report noted that the 
veteran had marked pronation and severe limitation of motion 
of both feet.  There was pain with palpation along the medial 
borders of both feet, and pain with inversion and eversion 
stressing of both feet.  The veteran also had pain on the 
plantar aspects of both feet along the plantar fascia 
bilaterally.  The examiner noted that the veteran had severe 
bilateral pes planus, which was not responding to any type of 
orthotics or rest.  The veteran also reported some tendo-
achilles spasm.

An April 1996 VA examination report diagnosed symptomatic 
flat feet of a prehallux type with hallux valgus on the 
right.  The examiner went on to state that the veteran's flat 
feet were aggravated by service.  The examination report did 
not contain findings with regard to the level of the 
veteran's disability.

An April 1998 VA examination report noted that the veteran 
complained of increased pain and immobility in his feet with 
weakness, stiffness, swelling of the feet into the ankles, 
sensation of heat, easy fatigue, and lack of endurance.  The 
veteran reported that an orthopedic surgeon had recommended 
reconstruction of both feet.  He also indicated that he had 
used corrective shoes and shoe inserts in the past with no 
relief.  On examination, range of motion for the right foot 
was 30 degrees of extension and 90 degrees of backward 
movement.  He was unable to rotate his right foot at the 
ankle.  Range of motion of the left foot was 40 degrees of 
extension and 70 degrees of backward motion.  He was unable 
to rotate his left foot at the ankle.  Both feet were flat to 
the floor.  Both ankles turned inward, the left more than the 
right.  Motion was very painful and stopped at the point of 
limitation of range of motion.  There was 1+ ankle edema 
bilaterally.  The veteran limped from side to side.  There 
was tenderness in the ankles to palpation.  Bunions were 
present on both great toes.  Shoe wear that was abnormal was 
noted on the inner aspect of both shoes.  Weight bearing was 
abnormal.  Pulses were 2+.  He was unable to squat, supinate, 
pronate, or rise on his heels or toes.  The deformity was not 
correctible by manipulation.  Achilles tendons were within 
normal limits.  Great toes on both feet were angled inward.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

For a pronounced case of pes planus or flat foot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances a 50 percent rating is assigned if 
symptoms are bilateral.  Where there is severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, a 30 
percent evaluation is appropriate for bilateral involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The 50 percent 
evaluation is the maximum rating available under this 
diagnostic code.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial rating of 50 percent for bilateral pes planus.  The 
April 1998 VA examination report noted that both of the 
veteran's feet were flat to the floor, which is consistent 
with there being marked pronation.  In addition, both ankles 
were turned inward and tender to palpation.  The veteran 
reported pain associated with his disability and the 
described indications of pain are corroborated by the noted 
clinical findings.  The Board recognizes that the veteran's 
disability does not result in symptoms consistent with all 
the criteria for a disability rating of 50 percent as set 
forth in Diagnostic Code 5276.  However, his disability, as 
described in the April 1998 VA examination report, more 
nearly approximates the symptoms contemplated by the 50 
percent rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276.

The Board notes that 50 percent is the maximum schedular 
rating available for bilateral pes planus.  The evidence does 
not raise a question that a schedular rating other than 50 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating due to significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's bilateral pes planus alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


III.  Service Connection for Hypertension

Factual Background

Service medical records indicate that the veteran's blood 
pressure readings ranged from 100/68 to 182/98 between 
September 1980 and April 1992.  The veteran's blood pressure 
at the time of his April 1992 Medical Board Examination was 
130/80.

Private treatment records from 1995 stated that the veteran 
reported a history of hypertension.  Records developed at 
this private facility recorded the following blood pressure 
readings:

DATE
BLOOD PRESSURE
August 1986
115/80
Later in August 1986
140/90
August 1994
138/94
Later in August 1994
136/100
December 1994
144/92
Later in December 1994
134/82
January 1995
128/92
Later in January 1995
140/90
Later in January 1995
152/100
February 1995
140/98
March 1995
138/86

None of these private treatment records reflect treatment for 
hypertension.  The records developed in August 1986 indicated 
treatment for an eye injury.  Those developed in August 1994 
showed treatment for anxiety and stress.  The 1995 treatment 
records noted treatment for back pain.  In addition, a 
December 1988 urine test was positive for cannabinoids.

A July 1996 VA examination report noted that the veteran 
first reported having his blood pressure monitored for 
hypertension in 1991.  He stated he was not treated with 
medication for hypertension while in service.  The veteran 
went on to indicate that he was seen by a private physician 
who started him on medication.  He reported he had not been 
on medication since 1995.  On examination, the veteran's 
blood pressure readings were as follows:


SITTING
SUPINE
STANDING
LEFT
144/90
124/80
136/90
RIGHT
136/80
120/84
124/84

The veteran was asked to go out and walk.  He returned 15 
minutes later, short of breath.  Blood pressure readings were 
144/88 and 142/90.  The examiner reviewed the veteran's 
medical records and cited the various blood pressure readings 
noted in the veteran's service medical records and private 
treatment records.  In addition, the examiner noted that the 
veteran was seen by doctors mostly for anxiety and back pain 
and had a history of the presence of cannabinoids in his 
urine.  He noted that the veteran had not been on 
hypertensive medication since 1995 and his highest diastolic 
reading was 90 and the highest systolic was reading 144.  The 
examiner stated that a diagnosis of hypertension could not be 
made based on the records reviewed and the current 
examination.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  Inactive 
duty training means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  See 38 U.S.C.A§ 101(23); 38 C.F.R. § 3.6(d).  ADT 
(e.g., the annual 2-week training period) is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 C.F.R. § 3.6(c)(1).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for hypertension.  The Court has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board finds that the evidence of record does not contain 
a current competent medical diagnosis of hypertension.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).  The Board 
notes that the veteran has reported that he has not taken 
medication for hypertension since 1995.  The July 1996 VA 
examiner noted that a diagnosis of hypertension could not be 
made at that time.  The examiner reviewed and recited the 
evidence of record in detail.  In addition, he associated 
those findings with the opinion he rendered at the time of 
the examination.  Accordingly, the Board finds that a 
competent medical opinion, supported by a thorough discussion 
of records used in forming such opinion, has found that the 
veteran does not have a current diagnosis of essential 
hypertension.  As such, elevated readings in the past could, 
at best, be perceived as associated with a labile condition.  
Thus, service connection for essential or chronic 
hypertension is denied.


IV.  Service Connection for Depression

Factual Background

Service medical records indicate that the veteran was seen at 
a mental health clinic for alcohol abuse in February 1991.  
The treatment note indicated that the veteran was, at times, 
unable to manage the stress of his wife's psychiatric 
condition and his own emotional problems and resorted to 
substance abuse.  The veteran reported he had problems since 
his father died, when the veteran was 17.  He also stated 
that his mother's death in 1988 contributed to his problems.  
There are no other service medical records on file regarding 
complaints or symptoms related to a psychiatric disorder.

August 1994 private treatment notes reported that the veteran 
was treated for anxiety and stress.

A July 1996 VA examination report noted that the veteran 
"expressed no real opinion when asked whether or not he 
believed he had a disabling psychiatric disorder which began 
during or was aggravated by his military service."  He 
stated he had "multiple problems for a long time."  The 
veteran reported his problems with anxiety and depression 
began around the time he was 17, with his father's death.  He 
said his problems became worse when his mother died in 1988.  
He also indicated his problems with anxiety and depression 
were increased by his difficulties living with a woman who is 
clinically bipolar.  The examiner diagnosed the veteran with 
alcohol dependence, anxiety disorder, not otherwise 
specified, and depression, not otherwise specified.  The 
examiner stated that the veteran's history showed some 
evidence of developmental and personality problems prior to 
the death of his father, which event seemed to have triggered 
more active symptoms.  Finally, the examiner indicated that 
there was "no indication that any psychiatric disorder began 
during or was exacerbated by his brief periods of military 
service."


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of service 
connection for depression.  The evidence of record show that 
the veteran has a competent medical diagnosis of depression.  
The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to any of the veteran's 
relatively brief periods of training, involves competent 
medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  

The July 1996 VA examination report specifically noted that 
the veteran "expressed no real opinion when asked whether or 
not he believed he had a disabling psychiatric disorder which 
began during or was aggravated by his military service."  
The February 1991 service medical record and the July 
examination report specifically noted that the veteran 
attributed his problems with anxiety and depression to the 
deaths of his parents and his wife's psychiatric condition.  
Finally, the July 1996 VA examiner specifically stated that 
there is no "indication that any psychiatric disorder began 
during or was exacerbated by his brief periods of military 
service."  In the absence of evidence establishing a nexus 
between the veteran's current diagnosis of depression and his 
military service, service connection for depression is 
denied.


ORDER

Entitlement to an initial rating of 50 percent for bilateral 
pes planus is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for depression is denied.


REMAND

With regard to the veteran's service connected low back 
disability, the Board notes that there is an August 1996 VA 
examination report of record.  However, that examination 
report is inadequate for rating purposes as it does not 
address the veteran's functional impairment due to his 
disability.  In addition, a new examination is required to 
adequately assess the veteran's current level of disability.

Service medical records indicate that the veteran's hearing 
acuity fluctuated during service.  In addition, hearing loss 
was noted when the veteran entered a period of service.  
However, the veteran has not been afforded a VA examination 
to determine the current level of hearing loss and whether 
any current hearing loss may have been due to service.

1.  The RO should arrange for a VA 
examination that is appropriate for 
rating purposes in order to ascertain the 
current nature and extent of severity of 
the veteran's low back disorder.  Any 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conducting the examination, 
and the examiner must annotate the claims 
file in this regard.  The examiner is 
specifically requested to address the 
effects of the veteran's low back 
disability upon ordinary use, and any 
functional impairment due to pain, 
weakened movement, loss of endurance, 
excess fatigability, or incoordination.  
The report should contain a full 
description of the effects of the 
veteran's low back disability on his 
ordinary activities.  Any opinions by the 
examiner expressed must be accompanied by 
a complete rationale.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
bilateral hearing loss.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in association with conducting the 
examination, and the examiner must 
annotate the claims file in this regard.  
The examiner is specifically requested to 
comment on the audiology results from the 
veteran's periods of service.  In 
addition, the examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any current hearing loss was 
caused by or aggravated during service.  
Any opinions by the examiner expressed 
must be accompanied by a complete 
rationale.

3.  After undertaking any appropriate 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an increased 
initial rating for low back strain and 
service connection for bilateral hearing 
loss with consideration of all applicable 
laws and regulations.  The RO should also 
document its consideration of the 
applicability of 38 C.F.R. 
§ 3.321(b)(1)(2002) and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

